As filed with the Securities and Exchange Commission on October 9, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ING LIFE INSURANCE AND ANNUITY COMPANY (Exact name of registrant as specified in its charter) Connecticut (State or other jurisdiction of incorporation or organization) 6311 (Primary Standard Industrial Classification Code Number) 71-0294708 (I.R.S. Employer Identification Number) One Orange Way Windsor, Connecticut 06095-4774 1-800-262-3862 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) John S. (Scott) Kreighbaum, Esq. ING 1475 Dunwoody Drive West Chester, PA 19380-1478 (610) 425-3404 (Name, address, including zip code, and telephone number, including area code, of agent for service) As soon as practicable after the effective date of this registration statement (Approximate date of commencement of proposed sale to the public) If any of the securities being registered to this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. ¨ Large accelerated filer ¨ Accelerated Filer ¨ Non-accelerated filer þ (Do not check if a smaller reporting company)Smaller reporting company ¨ Calculation of Registration Fee Title of Each Class of Securities to be Amount to be Registered Proposed Maximum Proposed Maximum Amount of Registration Registered Offering Price Per Unit Aggregate Offering Price Fee Interests in Modified * * $8,960,500 $500 Single Premium Deferred Annuity Contracts * The proposed maximum aggregate offering price is estimated solely for the purpose of determining the registration fee. The amount to be registered and the proposed maximum offering price per unit are not applicable as these securities are not issued in predetermined amounts or units. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a) may determine. PART I INFORMATION REQUIRED IN THE PROSPECTUS PROSPECTUS THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. [Marketing Name TBD] Modified Single Premium Deferred Annuity Contracts Issued By ING Life Insurance and Annuity Company This prospectus sets forth the information you ought to know before investing. You should keep the prospectus for future reference. Additional information has been filed with the Securities and Exchange Commission (SEC) and is available upon written or oral request without charge. The SEC maintains a web site ( www.sec.gov ) that contains material incorporated by reference and other information about us, which we file electronically. The reference number assigned to this offering of securities is 333-*****. How to reach us Customer Service Center Call: (888) 854-5950 Write: P.O. Box 10450, Des Moines, Iowa, 50306-0450 Visit: www.ingfinancialsolutions.com The contract provides a means for you to allocate to one or more Strategies using one or more Indexes, as applicable. The Strategies currently available under your contract : Fixed Rate, or Point-to-Point Cap Index Using one or any of these Index(es) : S&P MidCap 400 S&P 500 Dow Jones EURO STOXX 50 ® Russell 2000 See pages 15 and 16, respectively. The SEC has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense . NOT : FDIC/NCUA INSURED; A DEPOSIT OF A BANK; BANK GUARANTEED; OR INSURED BY ANY FEDERAL GOVERNMENT AGENCY. MAY LOSE VALUE . RIGHT TO EXAMINE AND RETURN THIS CONTRACT : You may return the contract within 20 days of its receipt (or longer as state law may require or when issued as a replacement contract). If so returned, we will promptly pay you the Premium paid and not previously surrendered, as of the date the returned contract is received by us. See page 25. EXCHANGES : Your agent should only recommend an exchange (replacement) if it is in your best interest and only after evaluating your personal and financial situation and needs, tolerance for risk and the financial ability to pay for the contract. We pay compensation to broker/dealers whose registered representatives sell the contract. See page 25. ***, 2009 1 Contents Contents 2 Spousal Beneficiary Contract Continuation 21 Summary  Contract Charges, Strategies and Risk Factors 5 Payment of the Proceeds to a Spousal or Non-spousal Beneficiary ING Life Insurance and Annuity Company 7 21 Organization and Operation 7 Death Benefit Once Annuity Payments Have Begun 22 Regulatory Matters - the Company and the Industry 7 Annuity Payments and Annuity Plans 22 Insurance and Retirement Plan Products and Other Regulatory Matters Annuity Payments 22 7 Annuity Plans 23 Investment Product Regulatory Issues 7 Payments for a Period Certain 23 Product Regulation 8 Payments for Life with a Period Certain 23 Charges 8 Life Only Payments 23 Surrender Charge 8 Joint and Last Survivor Life Payments 23 Premium Tax 9 Death of the Annuitant who is not an Owner 23 The Annuity Contract 10 Other Important Information 23 Owner 10 Annual Report to Owners 23 Joint Owner 10 Suspension of Payments 24 Annuitant and Contingent Annuitant 10 Misstatement Made by Owner in Connection with Purchase of Beneficiary 10 this Contract 24 Change of Owner or Beneficiary 11 Insurable Interest 24 Contract Purchase Requirements 11 Assignment 24 Availability of the Contract 12 Contract Changes  Applicable Tax Law 25 Crediting of Premium Payments 12 Right to Examine and Return This Contract 25 Strategy Election and Reallocations 12 Non-Waiver 25 Accumulation Value 13 Special Arrangements 25 Minimum Guaranteed Contract Value 14 Selling the Contract 25 Administrative Procedures 15 State Regulation 27 State Variations 15 Legal Proceedings 27 Other Contracts 15 Legal Matters 27 The Strategies 15 Experts 27 Fixed Rate Strategy 15 Further Information 27 Point-to-Point Cap Index Strategy 15 Incorporation of Certain Documents by Reference 28 The Indexes 16 Inquiries 28 S&P MidCap 400 16 United States Federal Income Tax Considerations 28 S&P 500 16 Introduction 28 Dow Jones EURO STOXX 50 ® 16 Types of Contracts: Non-Qualified and Qualified 28 Russell 2000 17 Taxation of Non-Qualified Contracts 28 Premiums 28 Index Sponsors 17 Taxation of Gains Prior to Distribution 28 Standard & Poors 17 Taxation of Distributions 29 STOXX and Dow Jones 17 Taxation of Qualified Contracts 31 Frank Russell Company 18 Surrenders 18 Tax General Deferral 31 32 Cash Surrender Value 18 Premiums 32 Partial Surrender 19 Distributions  General 32 Regular Surrenders 19 Withholding 34 Systematic Surrenders 19 Assignment and Other Transfers 34 Surrender Charges on Systematic Surrenders 20 Possible Changes in Taxation 34 Surrenders from Individual Retirement Annuities 20 Taxation of Company 34 Death Benefit 21 Death Benefit prior to the Maturity Date 21 2 Glossary This glossary defines the special terms used throughout the prospectus. A special term used in only one section of the prospectus is defined there. The page references are to sections of the prospectus where more information can be found Accumulation Value On the Contract Date, the 29 th , in non-leap years, the Contract Anniversary shall be Accumulation Value equals the Initial Premium paid less March 1 st . any premium tax, if applicable. At any time after the Contract Date  The date on which this Contract becomes Contract Date, the Accumulation Value equals the sum effective. of the Accumulation Value for each allocation of Contract Year  The period beginning on a Contract Premium and Reallocation to a Strategy and associated Anniversary (or, in the first Contract Year only, beginning Index, where applicable. See page 13. on the Contract Date) and ending on the day preceding the Additional Premium  Any payment, other than the Initial next Contract Anniversary. Premium, made by you and accepted by us for this Death Benefit  The amount payable to the Beneficiary upon Contract. See page 11. death of any Owner (or, if the Owner is not a natural Allocation  Apportioning your Premium among available person, upon the death of any Annuitant) prior to the Strategies and Indexes, if applicable. Maturity Date. See page 21. Allocation Anniversary  The same date as the applicable Endorsements  Attachments to this Contract that add, Allocation Date each year. If the Allocation Date is change or supersede its terms or provisions. February 29 th , in non-leap years, the Allocation Fixed Rate Strategy  The Strategy that applies the declared Anniversary shall be March 1 st . Fixed Rate Strategy Interest Rate to the applicable Allocation Date  The date on which the Initial Premium, Premium or Reallocation of Accumulation Value. See Reallocation or Additional Premium, as applicable, is page XX. allocated to any specific Strategy or Index. Fixed Rate Strategy Interest Rate  The declared annual Allocation Year  The period beginning on an Allocation interest rate applicable to the Fixed Rate Strategy. Anniversary and ending on the day before the following Index  The index applicable to the Point-to-Point Cap Index Allocation Anniversary. Strategy. See page 16. Annuitant  The individual designated by you as the Index Cap  The maximum Index Credit that may be applied individual upon whose life Annuity Payments will be at the end of each Indexing Period. It is declared annually based. There may be two Annuitants. See page 10. in advance and is guaranteed for one year, unless that Annuity Payments  Periodic payments made by us to you Premium or Reallocation is reallocated to another or, subject to our consent in the event the payee is not a Strategy or Index. See page 16. natural person, to a payee designated by you. See page Index Credit  The rate credited to each Premium and 23. Reallocation of Accumulation Value allocated to the Annuity Plan  An option elected by you, or the contractually Point-to-Point Cap Index Strategy and is based on the designated default option if none is elected, that performance of the applicable Index as measured over the determines the frequency, duration and amount of the Indexing Period. Annuity Payments. See page 23. Index Number  The value of the Index. It excludes any Beneficiary  The individual or entity you select to receive dividends that may be paid by the firms that comprise the the Death Benefit. See page 10. Index. Business Day  Any day that the New York Stock Exchange Indexing Period  The period over which the Index Cap is (NYSE) is open for trading, exclusive of federal holidays, guaranteed and the Index Credit is calculated. or any day the Securities and Exchange Commission Initial Premium  The payment made by you to us to put this (SEC) requires that mutual funds, unit investment trusts Contract into effect. See page 11. or other investment portfolios be valued. Irrevocable Beneficiary  A Beneficiary whose rights and Cash Surrender Value  The amount you receive upon full interests under this Contract cannot be changed without Surrender of this Contract. See page 19 . his, her or its consent. See page 10. Code  The Internal Revenue Code of 1986, as amended. Joint Owner  An individual who, along with another Company, we, us or our  ING Life Insurance and Annuity individual Owner, is entitled to exercise the rights Company (ING Life), a stock company domiciled in incident to ownership. Both Joint Owners must agree to Connecticut. See page 7. any change or the exercise of any rights under the Contingent Annuitant  The individual who is not an Contract. The Joint Owner may not be an entity and may Annuitant and will become the Annuitant if all named not be named if the Owner is an entity. See page 10. Annuitants die prior to the Maturity Date and the Death Maturity Date  The Contract Anniversary following the Benefit is not otherwise payable. See page 10. oldest Annuitants attainment of age 85, on which the Contract  This Modified Single Premium Deferred Annuity Proceeds are used to determine the amount paid under the Contract. Annuity Plan chosen. See page 23. Contract Anniversary  The same day and month each year Notice to Us  Notice made in a form that: (1) is approved by as the Contract Date. If the Contract Date is February or is acceptable to us; (2) has the information and any 3 documentation we determine in our sole discretion to be applicable to a portion or all of the Accumulation Value. necessary to take the action requested or exercise the right See page 12. specified; and (3) is received by us at our Customer Right to Examine and Return this Contract  The period of Service Center at the address specified on page 1. Under time during which you have the right to return the certain circumstances, we may permit you to make Notice Contract for any reason, or no reason at all, and receive to Us by telephone or electronically. the Premium paid and not previously Surrendered. See Owner  The individual (or entity) who is entitled to exercise page 25. the rights incident to ownership. The terms you or Strategy  The interest crediting strategy available under this your, when used in this prospectus, refer to the Owner. Contract. See page 15. See page 10. Surrender  A transaction in which all or a part of the Point-to-Point Cap Index Strategy  The Strategy that Accumulation Value is taken from the Contract. See page credits interest to the applicable Premium or Reallocation 18. of Accumulation Value based on the Index Change of the Surrender Charge  A charge that is applied to certain full or Index over the Indexing Period. partial Surrenders during the first five Contract Years, or Premium  Collectively the Initial Premium and any the first seven Contract Years, as applicable, and will Additional Premium. See page 11. reduce the amount paid to you. See page 8. Premium Allocation Percentage  The percentage of Surrender Charge Free Amount  Equals 10% of the Premium allocated to any specific Strategy. Contracts Accumulation Value as determined on the date of Proceeds  The greater of the Minimum Guaranteed Contract the first partial Surrender during the Contract Year. This is Value or the Accumulation Value. See pages 14 and 13, the amount you may Surrender without any Surrender Charge. respectively. See page 9. Reallocation  To change the Strategy and/or Index 4 Summary  Contract Charges, Strategies and Risk Factors The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering the Contract. A SURRENDER CHARGE will apply to certain full or partial Surrenders according to one of the schedules below. You will pay no charges in buying or owning the Contract. The rate of the Surrender Charge is a percentage of the Accumulation Value withdrawn. The Surrender Charge will diminish each Contract Year. The Surrender Charge is deducted from the Accumulation Value. The surrender charge schedule will depend on the Contract you purchase. [ Marketing Name TBD] 5 Full years since Contract Date 1 2 3 4 5 6+ Surrender Charge 8% 7% 6% 5% 4% 0% [Marketing Name TBD] 7 Full years since Contract Date 1 2 3 4 5 6 7 8+ Surrender Charge 9% 8% 7% 6% 5% 4% 3% 0% A charge for PREMIUM TAXES may also be deducted. See page 9. The Contract provides a means for you to allocate Premium and reallocate Accumulation Value to one or more STRATEGIES using one or more Indexes, as applicable. Two Strategies are available: Fixed Rate Strategy  With the Fixed Rate Strategy, interest is credited daily on the Accumulation Value at a rate that is guaranteed never to be less than the Fixed Rate Strategy Minimum Guaranteed Interest Rate. See page 15. Point-to-Point Cap Index Strategy  With the Point-to-Point Cap Index Strategy, the Accumulation Value depends on the performance of an index. The Contract defines as the Index Credit the amount attributable to index performance that is used in calculating the Accumulation Value. Index credits are applied to the Accumulation Value at the end of the relevant period. There are no partial index credits. See page 15 . Which Strategy is right for you depends on your investment time horizon, need for liquidity and risk tolerance. The Contract and its Strategies are not designed to be short-term investments. RISK FACTORS Purchasing the Contract involves certain risks. Additional information about these risks appears under Surrender Charge on page 8, and Surrenders on page 18 . You should carefully consider your personal tax situation, and the expected U.S. federal income tax treatment, with your qualified tax advisor before you purchase a Contract. See page 28 for a discussion of some general tax considerations. Liquidity Risk  The Contract is designed for long-term investment and should be held for at least the length of the surrender charge period. The Surrender Charge Free Amount provides some liquidity. However, if you withdraw more than the Surrender Charge Free Amount, a Surrender Charge may apply, which could result in loss of principal and earnings. Because the Contract provides only limited liquidity during the surrender charge period, it is not suitable for short-term investment. Investment Risk for the Fixed Rate Strategy  The investment risk and return characteristics for the Fixed Rate Strategy are similar to those of a zero coupon bond or certificate of deposit. Accumulation Value in the Fixed Rate Strategy provides a fixed rate of return. The Company guarantees principal and credited interest, subject to any Surrender Charge that may apply to a full or partial Surrender, which could result in the loss of principal and earnings. You bear the risk that you may receive less than your principal. Investment Risk for the Point-to-Point Cap Index Strategy  The investment risk and return characteristics for the Point-to-Point Cap Index Strategy are expected to fall in between those typical of fixed annuities and those typical of equity mutual funds or variable annuities. A fixed annuity guarantees principal, and provides for no participation in equity or other markets. A variable annuity does not guarantee principal, and provides for 100% participation in equity or other markets. Long-term returns under the Point-to-Point Cap Index Strategy may be higher than those offered by a typical fixed annuity, but will be more volatile than under a fixed annuity as the Index fluctuates. The guarantees under the Contract may make the Point-to-Point Cap Index Strategy more suitable than direct equity 5 investment for risk-averse Owners. However, expected long-term returns of the Point-to-Point Cap Index Strategy will be lower than those for equity mutual funds or variable annuities.
